April 11, 2008


Mr. Richard N. Countiss
Countiss Law Firm
8441 Gulf Freeway, Suite 600
Houston, TX 77017-5051
Mr. Roger A. Berger
Uzick Oncken Scheuerman & Berger
238 Westcott
Houston, TX 77007

RE:   Case Number:  07-0312
      Court of Appeals Number:  01-06-00350-CV
      Trial Court Number:  2005-34257

Style:      LOU VIRGINIA DANOS, INDIVIDUALLY AND AS NEXT FRIEND OF RYAN
      COCHRAN, A MINOR
      v.
      KEVIN RITTGER, M.D.

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Heidi Olsen        |
|   |Vicknair               |
|   |Ms. M. Karinne         |
|   |McCullough             |
|   |Mr. Charles Bacarisse  |